Order entered August 19, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01511-CR

                         ANTHONY SHANE KILLEBREW, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 416th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 416-81884-2012

                                             ORDER
          The Court GRANTS appellant’s August 8, 2014 motion to supplement the reporter’s

record.

          We ORDER court reporter Tammy K. Landers to file a supplemental reporter’s record

within FIFTEEN (15) DAYS from the date of this order that contains color versions of State’s

exhibits 3, 8, 16, 17, 19, 20, 27, and 28.

          We ORDER the Clerk of the Court to send copies of this order to the parties and to

Susan Maienschein, official court reporter for the 416th Judicial District Court.


                                                       /s/   LANA MYERS
                                                             JUSTICE